FILED
                            NOT FOR PUBLICATION                             APR 14 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


AI ZHU LIN,                                      No. 10-72486

              Petitioner,                        Agency No. A093-389-988

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 9, 2014**
                             San Francisco, California

Before: SILVERMAN, W. FLETCHER, and BYBEE, Circuit Judges.

       Ai Zhu Lin, a native and citizen of China, petitions for review of the

agency’s denial of asylum, withholding of removal, protection under the

Convention Against Torture, and cancellation of removal. We have jurisdiction

pursuant to 8 U.S.C. § 1252 and review for substantial evidence. Shrestha v.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Holder, 590 F.3d 1034, 1039, 1048 (9th Cir. 2010). We dismiss in part and deny in

part the petition for review.

      We lack jurisdiction to consider the agency’s discretionary holding that

Lin’s son will not face exceptional and extremely unusual hardship if Lin is

removed to China. De Mercado v. Mukasey, 566 F.3d 810, 815-16 (9th Cir. 2009).

      Lin waived any challenge to the agency’s holding that her asylum

application was untimely by not raising the issue in her brief. See Martinez-

Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996).

      Contrary to Lin’s assertion, the adverse credibility finding is supported by

the record. The agency’s findings that Lin gave inconsistent, non-responsive

testimony that lacked detail regarding the alleged instances of past persecution are

supported by the record. The agency reasonably concluded that Lin would have

mentioned her “most serious allegation of mistreatment,” a forced abortion without

anesthesia, in her first application. Li v. Ashcroft, 378 F.3d 959, 963 (9th Cir.

2004). The record does not compel a contrary conclusion that Lin was credible.

Nor does any other evidence compel the conclusion that Lin more likely than not

will be persecuted or tortured if returned to China. Shrestha, 590 F.3d at 1039,

1048-49.

   PETITION FOR REVIEW DISMISSED IN PART AND DENIED IN PART.


                                           2